Citation Nr: 0921055	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim of 
entitlement to TDIU.  A videoconference hearing was held 
before the undersigned judge in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is unable to obtain and maintain 
substantially gainful employment because of his service-
connected disabilities, specifically his arteriosclerotic 
heart disease and diabetes mellitus, and thus has raised the 
issue of his entitlement to a TDIU.  However, the Board finds 
that this claim must be referred to VA's Director of 
Compensation and Pension Service for consideration an extra-
schedular rating pursuant to 38 C.F.R. § 4.16(b) (2008).

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the 
impairment caused by any disabilities that are not service 
connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. Id.
 
Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

The Board, however, lacks the authority to grant a TDIU on 
this extra-schedular basis, in the first instance.  See 
Bowling v Principi, 15 Vet. App. 1, 10 (2001). Rather, the 
Board must first refer the claim to the Director of VA's 
Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 
16, 1996), discussing the holding in Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000).
 
The Veteran has a 30 percent rating for his arteriosclerotic 
heart disease, a 20 percent evaluation for diabetes mellitus, 
a 10 percent rating for hearing loss, a 10 percent rating for 
tinnitus, and noncompensable ratings for infectious hepatitis 
and erectile dysfunction.  Therefore, his combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.25.  Thus, he does 
not have a combined rating of at least 70 percent to satisfy 
the threshold minimum percentage rating requirements of § 
4.16(a) for consideration of a TDIU.  As such, he may only 
receive this benefit on an extra-schedular basis by applying 
§ 4.16(b).

The Board finds that the evidence of record shows that the 
Veteran may be unemployable due to his service connected 
disabilities, thereby requiring that the claim be referred to 
VA's Director of Compensation and Pension Service for 
consideration of a TDIU on an extra- schedular basis.  38 
C.F.R. § 4.16(b). 

Specifically, while an October 2007 report of VA examination 
did find the Veteran would be able to perform sedentary 
employment, based on his heart disease, it also found he 
could not do any physical work that required climbing, 
lifting over 20 pounds, repetitive pushing, pulling, or 
bending, and also indicated that he should avoid extremes of 
temperatures, which the Board finds would be significantly 
limiting to the Veteran's employability.  This opinion also 
did not take into consideration the Veteran's diabetes, which 
the Board believes would have even more impact on the 
Veteran's employability, and it also does not take into 
account the Veteran's prior work history of nonsedentary 
employment.  Further, the Board notes that the Veteran's VA 
treatment records reflect the fact that he requires a 
significant amount of medical attention due to his service 
connected disabilities.

Finally, the Board also notes the Veteran's testimony from 
his May 2009 videoconference hearing, in which he testifies 
as to his belief that his service connected disabilities 
render him unemployable, and that his private doctor has told 
him that his cardiac condition prevents his employment. 

Hence, the Board finds that there is evidence of record which 
supports the Veteran's claim that he is unable to secure and 
maintain substantially gainful employment because of his 
service-connected disabilities.  As such, the Board will 
remand this claim in order that entitlement to TDIU on an 
extraschedular basis may be considered by the Director of the 
Compensation and Pension Service in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to VA's 
Director of Compensation and Pension 
Service for consideration of a TDIU on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b).

 2.  If the decision remains adverse to 
the Veteran, send him and his 
representative an SSOC and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




